—Appeal from order, Supreme Court, New York County (Richard Braun, J.), entered May 12, 1998, which, in a CPLR article 78 proceeding to compel respondent’s production of records pursuant to the Freedom of Information Law, granted respondent’s cross motion to dismiss the petition on default, unanimously dismissed, without costs.
No appeal lies from an order entered on default (CPLR 5511). Petitioner’s remedy is a motion to vacate the default, and if that motion is denied, appeal therefrom (see, Nedell v Sprigman, 227 AD2d 163). Concur — Rosenberger, J. P., Mazzarelli, Rubin, Andrias and Buckley, JJ.